Citation Nr: 0001398	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
post-operative  left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1992 to April 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona. 

In December 1995 the RO denied the veteran's claim to service 
connection for status post excision of probable non-malignant 
mesenchymal tumor, left buttock and thigh.  The RO notified 
the veteran of that decision by letter dated January 1996.  
The veteran has not appealed the December 1995 rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The residuals of the service-connected patellofemoral 
pain syndrome with lateral subluxation of the patella, 
postoperative left knee, have consisted of no more than 
slight left knee instability and some subjective complaints 
of pain, without diagnostic evidence of arthritis or 
objective evidence of bone or joint deformity or other 
additional functional impairment.  The probative and credible 
evidence shows full range of motion of the left knee and the 
absence of arthritis.   


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for patellofemoral pain syndrome with lateral 
subluxation of the patella, postoperative left knee, have 

not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (1999); VAOPGCPREC 23-97 (July 1, 1997).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the by a July 1994 rating decision the 
RO granted service connection and assigned a zero percent 
rating for patellofemoral pain syndrome with lateral 
subluxation of the patella, postoperative left knee, from 
April 11, 1994.  The veteran appealed.  Subsequent to a 
hearing held in March 1995, the hearing officer granted an 
increased rating to 10 percent effective April 1994.  

The service medical records show the veteran was seen for 
complaints of bilateral knee pain in February 1993.  He also 
complained of left knee popping.  Physical examination was 
negative except for crepitus and positive patellar grind.  X-
ray examination showed no abnormalities and the assessment 
was left knee pain.  A bone scan of the left knee performed 
later that month showed stress-related changes in the tibia 
but the knee was unremarkable.  The records show that the 
veteran was seen on several occasions between April and June 
1993 for ongoing bilateral retropatellar pain.  In August 
1993, the veteran underwent orthopedic examination.  Physical 
examination was negative except for some facet tenderness.  
The impression was patellofemoral pain syndrome by history 
with normal examination at that time.  

Subsequently, in November 1993, the veteran was referred for 
Computerized Axial Tomography (CAT) in order to rule out 
lateral tracking of the left patella.  The study disclosed an 
abnormal patella tilt angle and congruence angles, which the 
examiner felt were possibly secondary to recurrent lateral 
dislocation and 



chondromalacia patella.  In December 1993 the veteran 
underwent a left knee arthroscopy because of the left knee 
pain due to patellofemoral pain syndrome and lateral 
subluxation of the left patella.  The knee was intact in its 
three compartments and had a normal medical meniscus, intact 
anterior cruciate ligament and intact lateral meniscus.  The 
physician determined that the laterally subluxating patella 
was causing the patellofemoral pain syndrome.  The evidence 
shows the physician performed a lateral release of the left 
knee.  The veteran was placed in a knee immobilizer and 
referred for physical therapy.  In January 1994, the veteran 
was doing well and had no complaints.  Gait was normal.  
There was full active range of motion without pain from 0-to-
140 degrees.  There was good patellar mobility.  Similar 
findings were reported during follow-up examination in 
February 1994.  The veteran related only occasional lateral 
knee pain.  The physician reported that there was full active 
range of motion and the patella tracked well and showed good 
mobility.  

In March 1994, the veteran related having a recurrence of 
knee pain and popping, which he associated with climbing into 
vehicles.  Physical examination showed full range of motion 
with a mobile patella.  There was no effusion, joint line 
tenderness, crepitus, facet tenderness, or laxity.  The 
examiner noted some audible popping.  The impression was 
stable knee with some intermittent patellofemoral pain.  

The veteran presented for a VA examination in March 1995 and 
although the claims file was not available for review, a 
history of in-service knee surgery was noted.  The veteran 
reported to the physician that the in-service arthroscopic 
surgery included removal of the medial meniscus.  The veteran 
also reported increasing symptoms of pain, stiffness and 
weakness in his left knee since the in-service surgery.  
Examination revealed that there was no effusion or deformity 
over the left knee.  The report indicated that the veteran 
was able to do a full knee bend and a heel-and-toe walk 
satisfactorily.  The ligaments appeared intact.  Both 
thighs measured 16 inches.  There was tenderness on 
compression of the patella 


and along the lateral aspect of the knee joint.  There was 
crepitus and pain on both flexion and extension.  Range of 
motion, gait and balance were within normal limits.  The 
physician noted that the veteran was not wearing a knee brace 
and he did not use an assistive device for ambulation.  The 
impression was chronic subluxating left patella, post-
operative; and internal derangement of the left knee with 
chondromalacia and a torn meniscus, post-operative.  

At the March 1995 hearing, the veteran testified that his 
left knee "pops" after standing for approximately 15 
minutes and after walking for approximately 45 minutes.  
Further, he stated that he experienced a dull throbbing pain 
in his left knee when going up and down stairs and had to 
"pop" his left knee to relieve the pain.  The veteran 
reported that he had a dull pain in the left knee upon 
awakening in the morning, it became stiff in cold weather, 
and the knee had a tendency to "lock up" and felt like it 
was going to give out.  He testified that his knee disability 
might prevent him from becoming an FBI agent in the future 
and hindered his ability to ski, dance and play softball.

Private medical records dated from December 1994 through 
January 1995 show the veteran was diagnosed with a malignant 
fibrous histiocytoma of the left thigh and buttock.  The 
veteran related to the treating physician that he was active 
and his affection was kickboxing.  The veteran stated that 
prior to his medical problems he was planning to enter a 
kickboxing exhibition.  

In a VA joints examination report dated in September 1996 the 
veteran reported that he injured his knee during a parachute 
jump while in service and subsequently underwent arthroscopy 
with a lateral release for patello-femoral syndrome.  The 
veteran reported pain and dysfunction of the left knee, 
aggravated by prolonged standing or sitting for thirty 
minutes or more.  The examiner noted a normal gait and noted 
that the veteran was able to move around the examining room, 
mount and dismount the examining table, and arise from the 
supine to sitting position.  The 



veteran could hop on both feet, heel and toe walk, and squat 
and rise.  The examiner noted that "thigh and knee 
measurements" were equal.  In the supine position the 
veteran displayed full range of motion of the left knee, but 
the examiner noted left knee pain on extreme flexion, and 
crepitus.  The patella grind and apprehension tests were 
negative and the McMurray's test was positive.  The Lachman's 
test was negative.  The impression was patello-femoral 
syndrome, chondromalacia left knee, status post-operative 
with continuing pain and dysfunction.  The examiner reported 
that the veteran was unable to run and had impairment of his 
ability to do frequent squatting and kneeling.  X-ray 
examination showed no definite bony or joint abnormality.  

The veteran presented for a VA joints examination in October 
1997.  The veteran reported that due to his in-service injury 
he was unable to strenuously use his left knee and had to 
limit squatting, kneeling, running and climbing stairs.  He 
reported that his left knee popped and hurt after sitting for 
extended periods.  The veteran indicated that the knee did 
not give way but locked once every three to four weeks.  
During the examination the veteran demonstrated that he was 
able to hop, heel-and-toe walk, and squat and rise, but 
discomfort was noted upon squatting and rising.  His thigh 
measurements were bilaterally equal.  The examination report 
indicates that he had a full range of motion of the left 
knee, noting pain on motion, crepitus, negative patellar 
apprehension test, and positive patellar grind.  The McMurray 
and Lachman tests were negative.  The impression was patello-
femoral pain syndrome, status post-lateral subluxation.  The 
examiner noted that the veteran's left knee surgery in 1993 
failed and was not beneficial.  X-ray examination showed no 
bony or joint abnormality and the soft tissues were intact.

In June 1998, the RO determined that the October 1997 medical 
examination was insufficient for rating purposes, as the 
report did not address functional impairment in relation to 
pain, weakness, fatigability, and/or incoordination on use or 
during flare-ups of the left knee.  The RO requested that the 
veteran present for another orthopedic examination.  

In a June 1998 VA joints examination report, the examiner 
indicated that he had reviewed the claims file, noting the 
veteran's prior in-service injury.  The examiner indicated 
that the x-ray examinations performed in September 1996 and 
October 
1997 were normal and a comparison showed no change.  The 
veteran reported that he had pain and popping in his left 
knee two to three days per week, mainly medially under the 
patella, depending on his level of activity.  The veteran 
reported that at times it felt as if the knee was going to 
give way but he had never fallen.  The examination revealed 
that the veteran's gait was normal and that he was able to 
walk heel-to-toe and squat satisfactorily.  There was no 
tenderness to palpation about the left knee and no visible 
scars.  Cruciate and collateral ligaments were reported as 
stable and the McMurray's test was negative.  The examiner 
stated that no effusion, crepitation, or pain on passive 
motion of the patella was noted.  Muscle strength testing 
manually was normal in both lower extremities.  The left 
patella could not be manually subluxated by the examiner.  
The active range of motion in the left knee was: extension 0 
degrees and flexion 145 degrees, with no complaint of pain.  
The examiner commented that there was left knee pain status 
post arthroscopic surgery with lateral release with 
subjective residuals.  The examiner opined that the physical 
examination was completely normal for all practical purposes 
and functional impairment was minimal, if at all.  The 
examiner stated that the veteran "has completely normal 
range of motion actively today and therefore there is no 
range of motion loss due to the factors."


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  




In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, 
established by x-ray findings, is rated on the basis of 



limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A zero percent evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).   

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited 60 
degrees and compensable ratings when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), or 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  



A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  
Precedential opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial 


assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

The record shows that the RO scheduled (and the veteran 
attended) a VA joints examination in June 1998.  The 
examination report is thorough and responsive to all the RO's 
questions, including the questions regarding pain, weakened 
movement, fatigue, incoordination and range of motion.  In 
that the VA joints examinations dated in October 1997 did not 
specifically address the pertinent issues, the Board finds 
the June 1998 VA joints examination to be more probative, and 
therefore, of greater weight.  

The June 1998 examination report indicates that the claims 
folder was reviewed by the examiner in conjunction with his 
examination of the veteran.  In particular, the examiner 
specifically noted that he had reviewed the "C-file."  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board 
finds that the development completed in this case is in full 
compliance with the RO's instructions.  Stegal v. West, 11 
Vet. App. 268 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).  

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code (DC) 5257.  DC 5257 
contemplates recurrent subluxation or lateral instability of 
the knee.  While the veteran contends that his knee "pops" 
and is unstable, the June 1998 examination report indicates 
that the knee was unable to be subluxated.  Further, the 
veteran demonstrated the ability to walk heel-to-toe in the 
June 1998, March 1995 and October 1997 examinations, and 
range was of motion was reported as normal.  During the 
September 1996 examination the veteran 


demonstrated that he was able to mount and dismount the 
examining table, was able to move around the room, and had a 
normal gait.  The Board finds this constitutes persuasive 
evidence that the veteran is not entitled to a higher rating 
based on more than slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Board notes that while the September 1996 examination report 
notes that the veteran experienced pain on extreme flexion 
and that there was crepitus of the left knee, the totality of 
the joint examination reports does not support a rating in 
excess of 10 percent.   

The Board notes that the veteran testified at the hearing 
that the knee disability has not had a negative impact on his 
employment.  While the veteran claims that his knee 
disability might interfere with future employment, the Board 
is without authority to compensate the veteran for potential 
loss of future income due to an in-service injury.  The 
evidence shows that the veteran is employed on a full time 
basis and he does not contend that he has missed any work due 
to his left knee disability.  Accordingly, the issue is moot.

The Board notes that the October 1997 and September 1996 x-
ray examination reports show that the veteran does not have 
left knee arthritis.  Both reports state that the x-ray 
examination showed no bony or joint abnormality and the soft 
tissues were intact.  The June 1998 VA examiner specifically 
assessed and compared these x-ray reports and concluded that 
they were normal. 

The June 1998 examination report indicates that the veteran's 
left knee range of motion was from 0 to 145 degrees.  Range 
of motion on the examinations in March 1995, September 1996 
and October 1997 was reported to be normal, as well.  A zero 
percent rating under DC 5260 requires extension to be limited 
to 5 degrees and a 10 percent rating requires extension to be 
limited to 10 degrees.  DC 5261 requires flexion to be 
limited to 60 degrees for a zero percent rating and to 45 
degrees for a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  In assessing whether the 
veteran has additional limitation due to pain, 


weakness or other pathology, the June 1998 VA examiner noted 
that there was no complaint of pain while the veteran was 
performing active range of motion.  In fact, that examiner 
commented that the physical examination was completely normal 
for all practical purposes and functional impairment was 
minimal, if at all.  The examiner stated that the veteran 
"has completely normal range of motion actively today and 
therefore there is no range of motion loss due to the 
factors."  Therefore, the left knee disability would not 
warrant a higher rating under DC 5260 or 5261 for limitation 
of motion.  Nor would it warrant a rating based on DC 5003 
for arthritis because the veteran's range of motion did not 
even meet the requirements for a zero percent rating under DC 
5260 or 5261, and x-rays had not been interpreted to show 
arthritis at this point.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260 and 5261; VAOPGCPREC 23-97.

Since the veteran is in receipt of one continuous 10 percent 
rating and the Board has not herein assigned any increase, 
the question of staged ratings is not at issue.  Such review 
is consistent with the Court's decision in Fenderson.  

The probative medical evidence of record does not indicate 
that the veteran had ankylosis, dislocation or removal or 
semilunar cartilage, or malunion of the tibia and fibula, or 
limitation of motion.  As such, the provisions of Diagnostic 
Codes 5256, 5258, 5262, 5260 and 5261 are not applicable and, 
accordingly, an increased rating for the veteran's left knee 
disability may not be assigned pursuant to these provisions.  
Although he was noted to report the removal of his medical 
meniscus, there is no medical evidence that the left medical 
meniscus has been removed.  In fact, at the time of the in-
service arthroscopic surgery the left medical meniscus was 
present and normal.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's left knee disability.  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.  



		
	JANE E. SHARP	
	Member, Board of Veterans' Appeals



 


